


Exhibit 10.5 Amended and Restated Employment Agreement between Flushing
Financial Corporation and Maria A. Grasso

FLUSHING FINANCIAL CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”)
entered into as of December 5, 2008, by and between Flushing Financial
Corporation, a Delaware corporation having its executive offices at 1979 Marcus
Avenue, Suite E140, Lake Success, New York 11042 (the “Holding Company”), and
Maria A. Grasso, residing at (address) (“Officer”).

W I T N E S S E T H:

                    WHEREAS, the Holding Company and the Officer are parties to
an Employment Agreement dated as of May 1, 2006 (the “Original Employment
Agreement”); and

                    WHEREAS, the Holding Company considers the availability of
the Officer’s services to be important to the successful management and conduct
of the Holding Company’s business and desires to secure for itself the
availability of her services; and

                    WHEREAS, for purposes of securing for the Holding Company
the Officer’s continued services, the Board of Directors of the Holding Company
(“Board”) has authorized the proper officers of the Holding Company to enter
into an employment agreement with the Officer on the terms and conditions set
forth herein; and

                    WHEREAS, the Officer is willing to make her services
available to the Holding Company on the terms and conditions set forth herein;

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Holding Company and
the Officer hereby agree as follows:

          Section 1.          Employment.

                    The Holding Company hereby agrees to employ the Officer, and
the Officer hereby agrees to accept such employment, during the period and upon
the terms and conditions set forth in this Agreement.

          Section 2.          Employment Period.

                    (a)            Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment (“Employment Period”)
established under this section 2. The Employment Period under this Amended and
Restated Employment Agreement shall be for a term commencing on the date

--------------------------------------------------------------------------------




2

hereof and ending on November 21, 2010, plus such extensions as are provided
pursuant to section 2(b) of this Agreement.

                    (b)          On or as of July 1, 2009, and on or as of each
July 1 thereafter, the Employment Period shall be extended for one additional
year if and only if the Board shall have authorized the extension of the
Employment Period prior to July 1 of such year and the Officer shall not have
notified the Holding Company prior to July 1 of such year that the Employment
Period shall not be so extended. If the Board shall not have authorized the
extension of the Employment Period prior to July 1 of any such year, or if the
Officer shall have given notice of nonextension to the Holding Company prior to
July 1 of such year, then the Employment Period shall not be extended pursuant
to this section 2(b) at any time thereafter and shall end on the last day of its
term as then in effect.

                    (c)          Upon the termination of the Officer’s
employment with the Holding Company, the extensions provided pursuant to section
2(b) shall cease (if such extensions have not previously ceased).

                    (d)          Notwithstanding anything herein to the
contrary, the Employment Period shall end and the Officer’s employment with the
Holding Company shall terminate on the date on which the Officer’s employment
with Flushing Savings Bank, FSB terminates.

          Section 3.         Title and Duties.

                    On the date on which the Employment Period commences, the
Officer shall hold the position of Executive Vice President/Chief Operating
Officer of the Holding Company with all of the powers and duties incident to
such position under law and under the by-laws of the Holding Company. During the
Employment Period, the Officer shall: (a) devote her full business time and
attention (other than during weekends, holidays, vacation periods and periods of
illness or approved leaves of absence) to the business and affairs of the
Holding Company and its subsidiaries and use her best efforts to advance the
interests of the Holding Company and its subsidiaries, including reasonable
periods of service as an officer and/or board member of trade associations,
their related entities and charitable organizations; and (b) perform such
reasonable additional duties, as may be assigned to her by or under the
authority of the Board. The Officer shall also serve as an officer of Flushing
Savings Bank, FSB (the “Bank”) pursuant to the Amended and Restated Employment
Agreement between the Officer and the Bank dated as of the date hereof (“Bank
Employment Agreement”). The Holding Company hereby acknowledges that the
Officer’s service under this Agreement shall not be deemed to materially
interfere with the Officer’s performance under the Bank Employment Agreement or
otherwise result in a breach of the Bank Employment Agreement. The Officer shall
have such authority as is necessary or appropriate to carry out her duties under
this Agreement.

          Section 4.         Compensation.

                    In consideration for services rendered by the Officer under
this Agreement:

--------------------------------------------------------------------------------




3

                    (a)          The Holding Company shall pay to the Officer a
salary at an annual rate equal to the greater of (i) $305,000 or (ii) such
higher annual rate as may be prescribed by or under the authority of the Board
(the “Current Salary”). The Officer will undergo an annual salary and
performance review on or about June 30 of each year commencing in 2009. The
Current Salary payable under this section 4 shall be paid in approximately equal
installments in accordance with the Holding Company’s customary payroll
practices.

                    (b)          The Officer shall be eligible to participate in
any bonus plan maintained by the Holding Company for its officers and employees.
If the Officer shall earn any bonus under any bonus plan of the Bank but such
bonus shall not be paid by the Bank, the Holding Company shall pay such bonus to
the Officer.

          Section 5.        Employee Benefits and Other Compensation.

                    (a)          Except as otherwise provided in this Agreement,
the Officer shall, during the Employment Period, be treated as an employee of
the Holding Company and be entitled to participate in and receive benefits under
the Holding Company’s employee benefit plans and programs, as well as such other
compensation plans or programs (whether or not employee benefit plans or
programs), as the Holding Company may maintain from time to time, in accordance
with the terms and conditions of such employee benefit plans and programs and
compensation plans and programs and with the Holding Company’s customary
practices.

                    (b)          The Holding Company shall provide the Officer
with a suitable automobile for use in the performance of the Officer’s duties
hereunder and shall reimburse the Officer for all expenses incurred in
connection therewith in accordance with Holding Company policies (but in no
event later than the last day of the calendar year next following the calendar
year in which the expenses were incurred).

                    (c)          The Officer shall be entitled, without loss of
pay, to vacation time in accordance with the policies periodically established
by the Board for senior management officials of the Holding Company, which shall
in no event be less than four weeks in each calendar year. Except as provided in
section 7(b), the Officer shall not be entitled to receive any additional
compensation from the Holding Company on account of her failure to take a
vacation, nor shall she be entitled to accumulate unused vacation from one
calendar year to the next except to the extent authorized by the Board for
senior management officials of the Holding Company.

          Section 6.        Working Facilities and Expenses.

                    The Officer’s principal place of employment shall be at the
offices of the Holding Company in Nassau County or Queens County, New York or at
such other location upon which the Holding Company and the Officer may mutually
agree. The Holding Company shall provide the Officer, at her principal place of
employment, with a private office, stenographic services and other support
services and facilities consistent with her position with the Holding Company
and necessary or appropriate in connection with the performance of her duties
under this Agreement. The Holding Company shall reimburse the Officer for her
ordinary and necessary business expenses, including, without limitation, travel
and entertainment expenses, incurred in connection

--------------------------------------------------------------------------------




4

with the performance of her duties under this Agreement, upon presentation to
the Holding Company of an itemized account of such expenses in such form as the
Holding Company may reasonably require. Such reimbursements shall be made in
accordance with Holding Company policies (but in no event later than the last
day of the calendar year next following the calendar year in which the expenses
were incurred).

          Section 7.       Termination with Holding Company Liability.

                    (a)        In the event that the Officer’s employment with
the Bank and/or the Holding Company shall terminate during the Employment Period
on account of:

 

 

 

 

                      (i)       the Officer’s voluntary resignation from
employment with the Bank and the Holding Company within one year following an
event that constitutes “Good Reason,” which is defined as:

 

 

 

 

 

                        (A)          the failure of the Bank to elect or to
reelect the Officer to serve as its Executive Vice President/Chief Operating
Officer, or such other position as the Officer consents to hold, or the failure
of the Holding Company to elect or reelect the Officer to serve as its Executive
Vice President/Chief Operating Officer, or such other position as the Officer
consents to hold;

 

 

 

 

 

                        (B)          the failure of the Bank or the Holding
Company to cure a material adverse change made by it in the Officer’s functions,
duties, or responsibilities in her position with the Bank or the Holding
Company, respectively, within sixty days following written notice thereof from
the Officer;

 

 

 

 

 

                        (C)          the failure of the Bank or the Holding
Company to maintain the Officer’s principal place of employment at its offices
in Nassau County or Queens County, New York or at such other location upon which
the Bank or the Holding Company and the Officer may mutually agree;

 

 

 

 

 

                        (D)          the failure of the Board to extend the
Employment Period within the times provided in section 2(b) or the failure of
the Bank’s board of directors to extend the Employment Period under the Bank
Employment Agreement within the times provided in section 2(b) of such
Agreement; provided, however, that such failure shall not constitute Good Reason
until the earlier of 30 days after any determination by the Board or the Bank’s
board of directors that the Employment Period shall not be so extended or August
1 of such year;

 

 

 

 

 

                        (E)          the failure of the Bank or the Holding
Company to cure a material breach of the Bank Employment Agreement or this
Agreement by the Bank or the Holding Company, respectively, within sixty days
following written notice thereof from the Officer; or

 

 

 

 

 

                        (F)          after a Change of Control (as defined in
section 10), the failure of any successor company to the Bank to assume the Bank
Employment


--------------------------------------------------------------------------------




5

 

 

 

 

 

Agreement or of any successor company to the Holding Company to assume this
Agreement.

 

 

 

 

                        (ii)          the discharge of the Officer by the Bank
or the Holding Company for any reason other than (A) for “Cause” as defined in
section 8(b) of this Agreement or (B) the Officer’s death or “Disability” as
defined in section 9(a) of this Agreement; or

 

 

 

 

                        (iii)          the Officer’s voluntary resignation from
employment with the Bank and the Holding Company for any reason within the
sixty-day period commencing six months following a Change of Control as defined
in section 10;

 

 

 

then the Holding Company shall provide the benefits and pay to the Officer as
liquidated damages the amounts provided for under section 7(b).

 

 

 

                   (b)           Upon the termination of the Officer’s
employment with the Bank and/or the Holding Company under circumstances
described in section 7(a), the Holding Company shall pay and provide to the
Officer:

 

 

 

 

                        (i)          her earned but unpaid Current Salary as of
the date of termination, plus an amount representing any accrued but unpaid
vacation time and floating holidays, which amounts shall be paid within thirty
days of termination; and her earned but unpaid bonus for the year prior to the
year of termination, which shall be paid at the same time as bonuses for such
year are paid to active employees;

 

 

 

 

                        (ii)          (A) if the Officer’s termination of
employment occurs after a Change of Control, a pro rata portion of her bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12, which
amount shall be paid within thirty days of termination; or (B) if the Officer’s
termination of employment occurs prior to a Change of Control, a pro rata
portion of her bonus for the year of termination, determined by multiplying the
amount of the bonus which would have been earned by the Officer for the year of
termination if she had remained in employment through the end of the year (but
only to the extent of achievement of the applicable performance standards for
such year) by the number of full months of employment during the year of
termination, and dividing by 12, which amount shall be paid at the same time as
bonuses for such year are paid to active employees;

 

 

 

 

                        (iii)          the benefits, if any, to which she is
entitled as a former employee under the Bank’s and the Holding Company’s
employee benefit plans and programs and compensation plans and programs, which
shall be paid in accordance with the terms of such plans and programs;

 

 

 

 

                        (iv)          continued health and welfare benefits
(including group life, disability, medical and dental benefits), in addition to
that provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the


--------------------------------------------------------------------------------




6

 

 

 

 

 

purchase of insurance, and shall be equivalent to the health and welfare
benefits (including cost-sharing percentages) provided to active employees of
the Bank and the Holding Company (or any successor thereof) as from time to time
in effect during the Severance Period. Where the amount of such benefits is
based on salary, they shall be provided to the Officer based on the highest
annual rate of Current Salary achieved by the Officer during the Employment
Period. If the Officer had dependent coverage in effect at the time of her
termination of employment, she shall have the right to elect to continue such
dependent coverage for the Severance Period. The benefits to be provided under
this paragraph (iv) shall cease to the extent that substantially equivalent
benefits are provided to the Officer (and/or her dependents) by a subsequent
employer of the Officer;

 

 

 

 

 

                        (v)          if the Officer is age 55 or older at the
end of the Severance Period, she shall be entitled to elect coverage for herself
and her dependents under the Bank’s and the Holding Company’s retiree medical
and retiree life insurance programs. Such coverage, if elected, shall commence
upon the expiration of the Severance Period, without regard to whether the
Officer commences her pension benefit at such time, and shall continue for the
life of each of the Officer and her spouse and for so long as any other of her
covered dependents remain eligible. The coverage and cost-sharing percentage of
the Officer and her dependents under such programs shall be those in effect
under such programs on the date of the Officer’s termination of employment with
the Bank or the Holding Company, and shall not be adversely modified without the
Officer’s written consent; and

 

 

 

 

 

                        (vi)          within thirty days following her
termination of employment with the Bank or the Holding Company, a cash lump sum
payment in an amount equal to the Current Salary and bonus that the Officer
would have earned pursuant to sections 4(a) and 4(b), respectively, if she had
continued working for the Holding Company and the Bank for the Severance Period
(basing such bonus on the highest bonus, if any, paid to the Officer by the Bank
or the Holding Company under section 4(b) of the Bank Employment Agreement or
this Agreement within the three-year period prior to the date of termination.

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Holding Company and the Officer hereby
stipulate that the damages which may be incurred by the Officer following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits provided under this
section 7(b) are reasonable under the circumstances as a combination of
liquidated damages and severance benefits. The Officer shall not be entitled to
any payment under this Agreement to make up for benefits that would have been
earned under the Bank’s Retirement Plan, 401(k) Savings Plan, and Supplemental
Savings Incentive Plan (SSIP), the Holding Company’s 2005 Omnibus Incentive Plan
had she continued working for the Bank and the Holding Company for the Severance
Period.

                        (c)          For purposes of this section 7, the
Severance Period means a period of 24 months.

--------------------------------------------------------------------------------




7

 

 

 

 

Section 8.

Termination for Cause or Voluntary

 

 

Resignation Without Good Reason.

                    (a)          In the event that the Officer’s employment with
the Holding Company shall terminate during the Employment Period on account of:

 

 

 

 

                          (i)          the discharge of the Officer by the
Holding Company for Cause; or

 

 

 

 

                          (ii)          the Officer’s voluntary resignation from
employment with the Holding Company for reasons other than those constituting a
Good Reason;

then the Holding Company shall have no further obligations under this Agreement,
other than (A) the payment to the Officer of her earned but unpaid Current
Salary as of the date of the termination of her employment, which amounts shall
be paid within thirty days of termination; and (B) the provision of such other
benefits, if any, to which she is entitled as a former employee under the Bank’s
and the Holding Company’s employee benefit plans and programs and compensation
plans and programs, which shall be paid in accordance with the terms of such
plans and programs.

                    (b)          For purposes of this Agreement, the term
“Cause” means the Officer’s (i) willful failure to perform her duties under this
Agreement or under the Bank Employment Agreement and failure to cure such
failure within sixty days following written notice thereof from the Holding
Company or the Bank, or (ii) intentional engagement in dishonest conduct in
connection with her performance of services for the Holding Company or the Bank
or conviction of a felony.

          Section 9.        Disability or Death.

                    (a)          The Officer’s employment with the Holding
Company may be terminated for “Disability” if the Officer shall become disabled
or incapacitated during the Employment Period to the extent that she has been
unable to perform the essential functions of her employment for 270 consecutive
days, subject to the Officer’s right to receive from the Holding Company
following her termination due to Disability the following percentages of her
Current Salary under section 4 of this Agreement: 100% for the first six months,
75% for the next six months and 60% thereafter for the remaining term of the
Employment Period (less in each case any benefits which may be payable to the
Officer under the provisions of disability insurance coverage in effect for Bank
and/or Holding Company employees), which shall be paid in accordance with the
Holding Company’s customary payroll practices. In addition, the Officer shall
receive a cash lump sum equal to her earned but unpaid bonus for the year prior
to the year of termination, which shall be paid at the same time as bonuses for
such year are paid to active employees.

                    (b)          In the event that the Officer’s employment with
the Holding Company shall terminate during the Employment Period on account of
death, the Holding Company shall promptly (but in any event within ninety days
of the date of death) pay the Officer’s designated beneficiaries or, failing any
designation, her estate a cash lump sum payment equal to her earned but unpaid
Current Salary. In addition, the Holding Company shall pay the Officer’s
designated

--------------------------------------------------------------------------------




8

beneficiaries or, failing any designation, her estate her earned but unpaid
bonus for the year prior to the year of termination, which shall be paid at the
same time as bonuses for such year are paid to active employees.

                    (c)          In the event of the Officer’s termination of
employment on account of death or Disability prior to a Change of Control, the
Compensation Committee of the Bank or of the Holding Company may, in its sole
discretion, award the Officer a bonus for the year of termination, in an amount
determined by such Committee either at the time of termination of employment or
at the time bonuses to active employees are awarded, in which case the Holding
Company shall pay such bonus to the Officer or, in the event of death, her
designated beneficiaries or estate, as the case may be, promptly (but in any
event within thirty days) after it is awarded. In the event of the Officer’s
termination of employment on account of death or Disability after a Change of
Control, the Holding Company shall promptly (but in any event within thirty days
after termination) pay the Officer or, in the event of death, her designated
beneficiaries or estate, as the case may be, a pro rata portion of her bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12.

          Section 10.      Change of Control.

                    For purposes of this Agreement, the term “Change of Control”
means:

                    (a)          the acquisition of all or substantially all of
the assets of the Bank or the Holding Company by any person or entity, or by any
persons or entities acting in concert;

                    (b)          the occurrence of any event if, immediately
following such event, a majority of the members of the Board of Directors of the
Bank or the Holding Company or of any successor corporation shall consist of
persons other than Current Members (for these purposes, a “Current Member” shall
mean any member of the Board of Directors of the Bank or the Holding Company as
of July 18, 2000 and any successor of a Current Member whose nomination or
election has been approved by a majority of the Current Members then on the
Board of Directors);

                    (c)          the acquisition of beneficial ownership,
directly or indirectly (as provided in Rule 13d-3 of the Securities Exchange Act
of 1934 (the “Act”), or any successor rule), of 25% or more of the total
combined voting power of all classes of stock of the Bank or the Holding Company
by any person or group deemed a person under Section 13(d)(3) of the Act; or

                    (d)          approval by the stockholders of the Bank or the
Holding Company of an agreement providing for the merger or consolidation of the
Bank or the Holding Company with another corporation where the stockholders of
the Bank or the Holding Company, immediately prior to the merger or
consolidation, would not beneficially own, directly or indirectly, immediately
after the merger or consolidation, shares entitling such stockholders to 50% or
more of the total combined voting power of all classes of stock of the surviving
corporation.

--------------------------------------------------------------------------------




9

                    Section 11.        Excise Tax Gross-up.

                    In the event that the Officer becomes entitled to one or
more payments (with a “payment” including, without limitation, the vesting of an
option or other non-cash benefit or property, whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Bank or the
Holding Company or any affiliated company or from or pursuant to the terms of
the Flushing Financial Corporation Employee Benefit Trust) (the “Total
Payments”), which are or become subject to the tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) (or any similar tax
that may hereafter be imposed) (the “Excise Tax”), the Holding Company shall pay
to the Officer at the time specified below an additional amount (the “Gross-up
Payment”) (which shall include, without limitation, reimbursement for any
penalties and interest that may accrue in respect of such Excise Tax) such that
the net amount retained by the Officer, after reduction for any Excise Tax
(including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this section 11, but before reduction for any federal,
state or local income or employment tax on the Total Payments, shall be equal to
the sum of (a) the Total Payments, and (b) an amount equal to the product of any
deductions disallowed for federal, state or local income tax purposes because of
the inclusion of the Gross-up Payment in the Officer’s adjusted gross income
multiplied by the highest applicable marginal rate of federal, state or local
income taxation, respectively, for the calendar year in which the Gross-up
Payment is to be made.

                    For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,

 

 

 

                    (i)             the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless, and except to the
extent that, in the written opinion of independent compensation consultants or
auditors of nationally recognized standing selected by the Holding Company and
reasonably acceptable to the Officer (“Independent Auditors”), the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax,

 

 

 

                    (ii)            the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
clause (i) above), and

 

 

 

                    (iii)           the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Holding Company’s
Independent Auditors appointed pursuant to clause (i) above in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.


--------------------------------------------------------------------------------




10

                    For purposes of determining the amount of the Gross-up
Payment, the Officer shall be deemed (A) to pay federal income taxes at the
highest marginal rate of federal income taxation for the calendar year in which
the Gross-up Payment is to be made; (B) to pay any applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Officer’s adjusted gross income); and
(C) to have otherwise allowable deductions for federal, state and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-up Payment in the Officer’s adjusted gross income. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Officer shall
repay to the Holding Company at the time that the amount of such reduction in
Excise Tax is finally determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
the Officer or otherwise realized as a benefit by the Officer) the portion of
the Gross-up Payment that would not have been paid if such Excise Tax had been
applied in initially calculating the Gross-up Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-up Payment), the Holding Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest and penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined (but in no event later than the end of the calendar year
next following the calendar year in which the Officer remits the related taxes).

                    The Gross-up Payment provided for above shall be paid on the
thirtieth day (or such earlier date as the Excise Tax becomes due and payable to
the taxing authorities) after it has been determined that the Total Payments (or
any portion thereof) are subject to the Excise Tax (but in no event later than
the end of the calendar year next following the calendar year in which the
Officer remits the related taxes); provided, however, that if the amount of such
Gross-up Payment or portion thereof cannot be finally determined on or before
such day, the Holding Company shall pay to the Officer on such day an estimate,
as determined by the Holding Company’s Independent Auditors appointed pursuant
to clause (i) above, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), as soon as the amount thereof can be
determined. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess amount, together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code, shall
be repaid by the Officer to the Holding Company within five (5) days after
notice from the Holding Company of such determination. If more than one Gross-up
Payment is made, the amount of each Gross-up Payment shall be computed so as not
to duplicate any prior Gross-up Payment. The Holding Company shall have the
right to control all proceedings with the Internal Revenue Service that may
arise in connection with the determination and assessment of any Excise Tax and,
at its sole option, the Holding Company may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority in respect of such Excise Tax (including any interest or

--------------------------------------------------------------------------------




11

penalties thereon); provided, however, that the Holding Company’s control over
any such proceedings shall be limited to issues with respect to which a Gross-up
Payment would be payable hereunder and the Officer shall be entitled to settle
or contest any other issue raised by the Internal Revenue Service or any other
taxing authority. The Officer shall cooperate with the Holding Company in any
proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Gross-up Payment hereunder.

          Section 12.          No Effect on Employee Benefit
Plans or Compensation Programs.

                    Except as expressly provided in this Agreement, the
termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Holding Company or by the Officer, shall have no
effect on the rights and obligations of the parties hereto under the Holding
Company’s employee benefit plans or programs or compensation plans or programs
(whether or not employee benefit plans or programs) that the Holding Company may
maintain from time to time.

          Section 13.          Successors and Assigns.

                    This Agreement will inure to the benefit of and be binding
upon the Officer, her legal representatives and estate or intestate
distributees, and the Holding Company and its successors and assigns, including
any successor by merger or consolidation or a statutory receiver or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Holding Company may be sold or otherwise transferred.

          Section 14.          Notices.

                    Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:

 

 

 

 

If to the Officer:

 

 

 

 

 

Maria A. Grasso

 

 

(address)

 

 

 

 

If to the Holding Company:

 

 

 

 

 

Flushing Financial Corporation

 

 

1979 Marcus Avenue, Suite E140

 

 

Lake Success, New York 11042

 

 

Attention: Corporate Secretary


--------------------------------------------------------------------------------




12

          Section 15.          Severability.

               A determination that any provision of this Agreement is invalid
or unenforceable shall not affect the validity or enforceability of any other
provision hereof.

          Section 16.          Waiver.

                    Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          Section 17.          Counterparts.

                    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

          Section 18.          Governing Law.

                    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles.

          Section 19.          Headings.

                    The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

          Section 20.          Entire Agreement; Modifications.

                    This instrument contains the entire agreement of the parties
relating to the subject matter hereof and supersedes in its entirety any and all
prior agreements, understandings or representations relating to the subject
matter hereof, including the Employment Agreement dated as of May 1, 2006, by
and between the Holding Company and the Officer, other than the Bank Employment
Agreement. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.

          Section 21.          Funding.

                    The Holding Company may elect in its sole discretion to fund
all or a part of its obligations to the Officer under this Agreement; provided,
however, that should it elect to do so, all assets acquired by the Holding
Company to fund its obligations shall be part of the general assets of the
Holding Company and shall be subject to all claims of the Holding Company’s
creditors.

--------------------------------------------------------------------------------




13

          Section 22.          Guarantee.

                    The Holding Company guarantees the payment by the Bank of
any and all benefits and compensation to which the Officer is entitled under the
Bank Employment Agreement.

          Section 23.          Non-duplication.

                    In the event that the Officer shall perform services for the
Bank or any other direct or indirect subsidiary of the Holding Company, any
compensation or benefits provided to the Officer by such other employer shall be
applied to offset the obligations of the Holding Company hereunder, it being
intended that this Agreement set forth the aggregate compensation and benefits
payable to the Officer for all services to the Holding Company and all of its
direct or indirect subsidiaries. The Officer hereby acknowledges that if any
payment made or benefit provided by the Holding Company under this Agreement is
also required to be made or provided by the Bank under the Bank Employment
Agreement, such payment or benefit by the Holding Company under this Agreement
shall offset the payment required to be made or benefit required to be provided
by the Bank under the Bank Employment Agreement.

          Section 24.          Required Regulatory Provisions.

                    Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Officer pursuant to this Agreement or
otherwise are subject to and conditioned upon their compliance with 12 U.S.C.
section 1828(k) and any regulations promulgated thereunder.

          Section 25.          Compliance with Code Section 409A.

                    (a)              Notwithstanding the provisions of sections
7, 8, 9 and 11, if the Officer is a specified employee within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as determined by the Board in accordance with the election made by the Holding
Company for determining specified employees, any amounts payable under sections
7, 8, 9 or 11 (and any other payments to which the Officer may be entitled)
which constitute “deferred compensation” within the meaning of Section 409A and
which are otherwise scheduled to be paid during the first six months following
the Officer’s termination of employment (other than any payments that are
permitted under Section 409A to be paid within six months following termination
of employment of a specified employee) shall be suspended until the six-month
anniversary of the Officer’s termination of employment (or the Officer’s death
if sooner), at which time all payments that were suspended shall be paid to the
Officer (or her estate) in a lump sum, together with interest on each suspended
payment at the prime rate (as reported in the Wall Street Journal) from the date
of suspension to the date of payment.

                    (b)              Payment or reimbursement of each of the
business expense payments or other reimbursements called for by this Agreement
with respect to any calendar year shall not affect the amount eligible for
payment or reimbursement in any other calendar year, and such payments and
reimbursements may not be exchanged for cash or another benefit.

--------------------------------------------------------------------------------




14

                    (c)       A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A).

                    (d)          For purposes of Section 409A, each payment
under sections 7, 8, 9 or 11 (and each other severance plan payment) will be
treated as a separate payment.

                    (e)          It is intended that this Agreement comply with
the provisions of Section 409A and the regulations and guidance of general
applicability issued thereunder so as to not subject the Officer to the payment
of additional interest and taxes under Section 409A, and in furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the day and year first above written.

 

 

 

FLUSHING FINANCIAL CORPORATION

 

 

 

By: /s/ John R. Buran

--------------------------------------------------------------------------------

 

Name:  John R. Buran

 

Title:   President and C.E.O.

 

 

 

/s/ Maria A. Grasso

--------------------------------------------------------------------------------

Maria A. Grasso


--------------------------------------------------------------------------------